Case 2:17-cv-06895-PVC Document 46 Filed 05/14/20 Page 1 of 1 Page ID #:603



 1
 2                                                              JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JERMAYNE SIMS,                             Case No. CV 17-6895 PVC
12                     Petitioner,
                                                            JUDGMENT
13         v.
14   RAYBON JOHNSON, Warden,
15                     Respondent.
16
17         Pursuant to the Court’s Memorandum Decision and Order issued concurrently
18   herewith,
19
20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
21   prejudice.
22
23   DATED: May 14, 2020
24
25
                                              PEDRO V. CASTILLO
26                                            UNITED STATES MAGISTRATE JUDGE
27
28
